 

Exhibit 10.61

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made and entered into as of
November 13, 2015, by and between 683 Capital Partners, LP (the “Holder”), and
Gevo, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Holder is the beneficial owner of certain of the Company’s 7.5%
Convertible Senior Notes due 2022 (the “Notes”) issued pursuant to a note in
global form registered in the name of Cede & Co. (the “Global Note”) in
accordance with that certain Indenture, dated July 5, 2012, by and between the
Company and Wells Fargo Bank, National Association (the “Trustee”), as amended
by that certain First Supplemental Indenture, dated July 5, 2012 (the
“Indenture”);

WHEREAS, pursuant to the terms and conditions set forth in the Indenture, the
Holder has the right to convert the Notes into shares of the Company’s common
stock, par value $0.01 per share (“Common Stock”), at a rate of 11.7113 shares
per $1,000 principal amount, which reflects an adjustment to account for the
reverse split of the Common Stock effected April 20, 2015 (the “Conversion
Rate”);

WHEREAS, as of the date of this Agreement, the Conversion Rate exceeds the
trading price of the Common Stock;

WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to exchange the principal amount of the Notes set forth on the
signature page hereto (the “Exchange Notes”), in advance of the maturity date,
for 1,107,833 shares of Common Stock per $1,000 principal amount (the “Exchange
Shares”); and

WHEREAS, the Exchange Shares to be issued are intended to be exempt from
registration pursuant to Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Exchange

Section 1.01 Exchange.  Upon the terms and subject to the conditions of this
Agreement, the Holder and the Company shall, pursuant to Section 3(a)(9) of the
Securities Act, exchange the Exchange Notes for the Exchange Shares without the
payment of any additional consideration.  At the Closing (as defined below), the
following transactions shall occur (collectively, the “Exchange”):

(a) Pursuant to Section 2.08 of the Indenture, the Holder shall surrender the
Exchange Notes for cancellation. Upon cancellation of the Exchange Notes, the
Holder hereby releases all claims arising out of or related to the Exchange
Notes, including, but not limited to, any accrued and unpaid interest payable
with respect to the Exchange Notes.

(b) The Company shall issue to the Holder the Exchange Shares (plus cash in lieu
of fractional shares if applicable, to be paid in immediately available funds at
the Closing). The issuance of the Exchange Shares to the Holder will be made
without registration of the Exchange Shares under the Securities Act, in
reliance upon the exemption therefrom provided by Section 3(a)(9) of the
Securities Act and in reliance on similar exemptions under state securities or
Blue Sky laws.

Section 1.02 Closing. The closing of the Exchange (the “Closing”) will take
place at the offices of Paul Hastings LLP, 4747 Executive Drive, Twelfth Floor,
San Diego, CA 92121, or such other location as may be agreed upon by the
parties, on November 19, 2015 (the “Closing Date”).  The parties shall exchange
closing deliverables as follows:

(a) At or prior to the Closing, each party shall execute this Agreement and
deliver the same to the other;

(b) At or prior to the Closing, the Holder shall have its custodian instruct The
Depository Trust Company to deliver the Exchange Notes to Wells Fargo Bank,
National Association (DTC No. 2027) via DWAC;

(c) At or prior to the Closing, the Company shall instruct the Trustee to cancel
the Exchange Notes upon receipt thereby reducing the outstanding principal
amount of the Global Note; and

(d) At the Closing, the Company shall instruct American Stock Transfer & Trust
Company, LLC to electronically issue the Exchange Shares, in book-entry form, to
the Holder or, if the Holder so instructs in advance of the Closing Date, its
designee.  The Company agrees to issue the Exchange Shares at the Closing
without any restrictions on transfer and without any restrictive legend.

2

--------------------------------------------------------------------------------

 

The Company shall not issue fractional shares upon Exchange of the Exchange
Notes. If any fractional share would be issuable upon the Exchange, the Company
shall pay to the Holder an amount in cash equal to the current market value of
the fractional share, which shall be determined based on the closing price of
the Company’s Common Stock on the business day immediately preceding the Closing
Date and paid in immediately available funds at the Closing.

ARTICLE II

Representations, Warranties and Covenants of the Holder

The Holder represents and warrants to, and agrees with, the Company as set forth
below in this Article II, as of the date hereof, each of which is being relied
upon by the Company, as the case may be, as a material inducement to enter into
and perform this Agreement:

Section 2.01  Existence and Power.

(a) The Holder is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has all requisite entity power
and authority to carry out the transactions contemplated hereby in accordance
with the terms hereof.

(b) The execution, delivery and performance by the Holder of this Agreement has
been duly authorized by all requisite entity action.  Neither the execution of
this Agreement nor the consummation of the transactions contemplated hereby by
the Holder will contravene any formation documents of the Holder or will
constitute a violation of or a default under, or conflict with or require a
consent under, any contract, commitment, agreement, understanding, arrangement,
restriction, law, statute, rule, regulation, judgment, order, injunction, suit,
action or proceeding of any kind to which the Holder is a party or by which the
Holder or any of its assets are bound.  

Section 2.02 Valid and Enforceable Agreement; Authorization.  The execution,
delivery and performance by the Holder of this Agreement has been duly
authorized by all requisite entity action.  This Agreement constitutes the
legal, valid and binding obligation of the Holder, enforceable against the
Holder in accordance with its terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally and to the effect of general
principles of equity.

Section 2.03 Title to Exchange Notes.  The Holder is the sole beneficial owner
of and has good and valid title to the Exchange Notes, free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto.  The Holder has not,
in whole or in part, (a) assigned, transferred, hypothecated, pledged or
otherwise disposed of the Exchange Notes or its rights in the Exchange Notes, or
(b) given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to the Exchange Notes.

Section 2.04 Affiliate Status.  The Holder is not, and has not been during the
preceding three (3) months, an “affiliate” of the Company as such term is
defined in Rule 144 under the Securities Act.

3

--------------------------------------------------------------------------------

 

Section 2.05 Reliance on Exemptions.  The Holder acknowledges that the Exchange
Shares are being offered and exchanged in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the Exchange
Shares.  The Holder acknowledges that the Exchange Shares shall be issued to the
Holder solely in exchange for the Exchange Notes without the payment of any
additional consideration.  As of the date hereof and as of the Closing Date, the
Holder has not and will not pay any commission or other remuneration, directly
or indirectly, to any broker or other intermediary, in connection with the
Exchange.  

ARTICLE III

Representations, Warranties and Covenants of the Company

The Company represents and warrants to, and agrees with, the Holder as set forth
below in this Article III, as of the date hereof, each of which is being relied
upon by the Holder, as the case may be, as a material inducement to enter into
and perform this Agreement:

Section 3.01  Existence and Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Company’s
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby by the Company will contravene the certificate
of incorporation or the bylaws of the Company or will constitute a violation of
or a default under, or conflict with or require a consent under, any contract,
commitment, agreement, understanding, arrangement, restriction, law, statute,
rule, regulation, judgment, order, injunction, suit, action or proceeding of any
kind to which the Company is a party or by which the Company or any of its
assets are bound.

Section 3.02  Valid and Enforceable Agreement; Authorization.  The execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite corporate action.  This Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights and
remedies of creditors generally and to the effect of general principles of
equity.

Section 3.03 Capitalization.  The entire authorized capital stock of the Company
consists of 250,000,000 shares of Common Stock, of which 16,955,361 shares were
issued and outstanding as of November 12, 2015, and 10,000,000 shares of the
Company’s preferred stock, $0.01 par value per share, of which no shares are
issued and outstanding.

4

--------------------------------------------------------------------------------

 

Section 3.04 Disclosure.  The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Act and the Securities Exchange Act of 1934 (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”), or has
timely filed for a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

Section 3.05 Listing.  The Company is in compliance with all applicable rules of
the Nasdaq Stock Market (“NASDAQ”), including all listing and corporate
governance requirements.  The Company has not received notice from NASDAQ that
the Company is not in compliance with the listing or maintenance requirements
thereof.

Section 3.06 Registration.  The Company has taken no action designed to, or
which, to the knowledge of the Company, is likely to have the effect of,
terminating the registration of its common shares under the Exchange Act.

Section 3.07 Section 3(a)(9) Compliance.  The Company acknowledges that the
Exchange Shares are being offered and exchanged in reliance on the exemption
from registration provided by Section 3(a)(9) of the Securities Act.  As of the
date hereof and as of the Closing Date, the Company has not and will not pay any
commission or other remuneration, directly or indirectly, to any broker or other
intermediary, in connection with the Exchange.  

ARTICLE IV

Miscellaneous Provisions

Section 4.01 Specific Performance.  The parties acknowledge that money damages
are not an adequate remedy for violations of this Agreement and that any party
may, in its sole discretion, apply to a court of competent jurisdiction for
specific performance or injunctive or such other relief as such court may deem
just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party waives any
objection to the imposition of such relief, this being in addition to any other
remedy to which such party is entitled at law or in equity.

Section 4.02 Disclosure of Transaction and Other Material Information.  On or
before 9:30am, New York time, on the first business day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by this Agreement in the
form required by the Exchange Act.

5

--------------------------------------------------------------------------------

 

Section 4.03 Entire Agreement.  This Agreement and the other documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.04 Assignment; Binding Agreement.  This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Holder.

Section 4.05 Counterparts.  This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.  Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

Section 4.06 Remedies Cumulative.  Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.

Section 4.07 Governing Law; Jurisdiction; Jury Trial.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without giving effect to its conflicts of laws provisions.  Each of
the Parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York, City of New York, for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each Party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the Parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each Party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER. The Parties hereto agree and
acknowledge that each Party has retained counsel in connection with the
negotiation and preparation of this Agreement, and that any rule of construction
to the effect that any ambiguities are to be resolved against the drafting Party
shall not be employed in the interpretation of the foregoing agreements or any
amendment, schedule or exhibits thereto.

6

--------------------------------------------------------------------------------

 

Section 4.08 Survival.  The representations, warranties and covenants of the
Company and Holder contained in Articles II, III and IV shall survive the
survive cancellation of the Exchange Notes and issuance of the Exchange Shares,
until the expiration of the applicable statute of limitations.

Section 4.09 No Third Party Beneficiaries or Other Rights.  Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.10 Waiver; Consent.  This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto.  No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

Section 4.11 Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (a) upon receipt, when
delivered personally, (b) upon receipt, when sent by facsimile or other
electronic transmission (provided confirmation of transmission is mechanically
or electronically generated and kept on file by the sending party), or (c) one
(1) business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

If to the Company:

Gevo, Inc.

345 Inverness Drive South, Building C, Suite 310

Englewood, CO  80112

Telephone:  (303) 858-8358

Facsimile:  (303) 858-8431

Attention: Mike Willis

with a copy (for informational purposes only) to:

Paul Hastings LLP

4747 Executive Drive, Twelfth Floor

San Diego, CA  92121

Telephone:  (858) 458-3000

Facsimile:  (858) 458-3005

Attention:  Deyan Spiridonov, Esq.

7

--------------------------------------------------------------------------------

 

If to Holder, to the address specified on the signature page hereto.

Any party hereto may change his or its address for notice by giving notice
thereof in the manner herein above provided.

Section 4.12 Interpretations.  The words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise
requires.  The singular shall include the plural, and vice versa, unless the
context otherwise requires.  The masculine shall include the feminine and
neuter, and vice versa, unless the context otherwise requires.

Section 4.13 Further Assurances.  The Holder and the Company each hereby agree
to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

Section 4.14 Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 4.15 Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE COMPANY:

 

 

 

GEVO, INC.

 

 

 

By:

 

/s/ Mike Willis

Name:

 

Mike Willis

Title:

 

Chief Financial Officer

 

HOLDER:

 

 

 

683 CAPITAL PARTNERS, LP

 

 

 

By:

 

/s/ Joseph Patt

Name:

 

Joseph Patt

Title:

 

Head Trader and Partner

 

HOLDER:

 

 

 

683 CAPITAL PARTNERS, LP

 

 

 

By:

 

/s/ Joseph Patt

Name:

 

Joseph Patt

Title:

 

Head Trader and Partner

 

Address:

3 Columbus Circle, Suite 2205

New York, NY 10019

 

Holder’s Tax ID Number: 20-5119026

 

DTC Participant Name: Goldman, Sachs & Co.

 

DTC Participant Number: #005

 

Principal Amount to be Exchanged:  $2,500,000

 

 